Dankorth, J.
This is an indictment which comes before us upon demurrer. It is objected that no crime is charged therein; or, if charged, that it is not sufficiently set out.
That it is a crime known to the common law, to induce a witness to absent himself from a court where he is legally bound to appear, to give testimony upon a criminal process there pending, is too clear for argument, and too well settled to require the citation of authorities.
It, is perhaps equally well settled that an attempt to do the same thing, though it is not accomplished, will subject the offender *388to an indictment. 1 Wharton’s Am. Grim. Law., §§ 8 and 9; 1 Bishop on Crim. Law., § 365; State v. Keyes, 8 Vt., 57; State v. Carpenter, 20 Vt., 9.
Russell, in his work on Crimes, upon page 182, says: “All who endeavor to stifle the truth, and prevent the due execution of justice, are highly punishable; and therefore the dissuading, or endeavoring to dissuade a witness from giving evidence against a person indicted is an offence at common law, though the persuasion should not succeed.”
It may be true that a mere purpose to commit a crime, so long as it rests in the intention alone, will not be indictable. But when that purpose results in some overt act; when something is done to accomplish the end designed; it then becomes liable to criminal punishment. It is also true that this purpose and the resulting act must be set out in the indictment so that the accused shall be fully informed of “the nature and cause of the accusation.”
In this case, it appears from the indictment that some progress was made in the accomplishment of the unlawful intention. The respondent did “entice, solicit and endeavor to persuade” the witness to absent himself. The means used for this purpose are not set out, nor is it necessary, or perhaps possible, that they should be. The words, “entice, solicit and persuade” sufficiently indicate the nature of the act and cannot leave the defendant in any possible doubt as to the “nature and cause of the offence” with which he is charged. In this description, no element which is necessary to describe the crime intended to be' set out, appears to be omitted. No objection to the indictment in other respects is made, nor do we perceive any. The fifth count substantially follows the form found in Wharton’s Precedents of Indictments, 601, and is sufficient. The second count is more general, and is, pei’haps, defective.

Exceptions overruled.

Appleton, C. L., Dickerson, Barrows, Yirgin and Libbey, JJ., concurred.